Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (FormS-8) pertaining to the Inducement Equity Plan of Fate Therapeutics,Inc. of our report dated March 3, 2016, with respect to the consolidated financial statements of Fate Therapeutics,Inc. included in its Annual Report (Form10-K) for the year ended December31, 2015, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP San Diego, California
